Citation Nr: 1039940	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-08 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased rating for Addison's disease, 
currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty form March 1982 to June 1985.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Montgomery, Alabama, (hereinafter RO).  The case was remanded 
for additional development in April 2008 and, as service 
connection for osteoporosis of the hips was granted by a May 2010 
rating decision, the case is now ready for appellate review of 
the issues remaining on appeal.

In September 2007, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO.  


FINDINGS OF FACT

1.  Addison's disease has not resulted in three crises during the 
past year or five episodes during the past year. 

2.  Service connection is in effect for migraine headaches, rated 
as 50 percent disabling; Addison's disease, rated as 20 percent 
disabling; osteoporosis of the hips, rated as 10 percent 
disabling, and hearing loss of the right ear, rated 
noncompensable; the service connected disabilities combine to a 
rating of 60 percent.    
 
3.  The Veteran reports education through four years of high 
school and additional education from a bible college; he reports 
employment as a youth pastor and a job with a pest control and 
lawn service and that he became too disabled to work in 1997. 

4.  Service connected disability, by itself, does not preclude 
the Veteran from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
Addison's disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7911 (2009).   
 
2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to the claim for TDIU by letter dated 
in April 2003 prior to initial adjudication that informed the 
appellant of the information and evidence necessary to prevail 
with respect to this claim.  With respect to the claim for an 
increased rating for Addison's disease, while the record does not 
reflect a notification letter that is fully compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the notification 
provided to the Veteran in a letter dated in January 2005 and 
adjudications in June 2003 and August 2004 that included the 
applicable rating criteria was otherwise sufficient to 
substantially inform the Veteran of the information and evidence 
necessary to prevail with respect to the claim for an increased 
rating for Addison's disease.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, as have reports 
from the Social Security Administration (SSA).  The Veteran was 
also provided with a VA examination in March 2010 that provided 
sufficient clinical evidence and opinion to determine the proper 
rating to be assigned for the Veteran's Addison's disease and 
whether the Veteran is entitled to a TDIU.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

A.  Addison's Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

The criteria for rating disability due to Addison's disease 
(adrenal cortical hypofunction) provide that a 20 percent rating 
is assigned for one or two crises during the past year, or two to 
four episodes during the past year, or weakness and fatigability, 
or corticosteroid therapy required for control.  A rating of 40 
percent is assigned when there are three crises during the past 
year, or five or more episodes during the past year.  A 60 
percent rating requires four or more crises during the past year.  
38 C.F.R. § 4.119, DC 7911. 

Regulations [in Note (1)] stipulate that an Addisonian "crisis" 
consists of the rapid onset of peripheral vascular collapse (with 
acute hypotension and shock), with findings that may include: 
anorexia; nausea; vomiting; dehydration; profound weakness; pain 
in abdomen, legs, and back; fever; apathy, and depressed 
mentation with possible progression to coma, renal shutdown, and 
death.

Regulations further stipulate [in Note (2)] that an Addisonian 
"episode," for VA purposes, is a less acute and less severe 
event than an Addisonian crisis and may consist of anorexia, 
nausea, vomiting, diarrhea, dehydration, weakness, malaise, 
orthostatic hypotension, or hypoglycemia, but no peripheral 
vascular collapse.

Addison's disease was demonstrated and treated with steroids 
during service, and a September 1985 rating decision granted 
service connection for Addison's disease.  A 20 percent rating 
was assigned, and this rating has been continued until the 
present time.  This rating decision followed reports from an 
August 1985 VA examination that resulted in a diagnosis of 
asymptomatic Addison's disease since the Veteran was placed on 
steroid replacement therapy.  

More recently, reports from a May 2003 VA examination indicated 
that the Veteran treated his Addison's disease with Florinef and 
hydrocortisone.  The physical examination at that time revealed 
normal muscle strength, stable blood pressure and no excessive 
pigmentary changes.  The Veteran denied a history of crises 
manifested by peripheral vascular collapse.  He reported that he 
generally increases his dose of steroids if any has any episodes 
of nausea or vomiting, and the Veteran stated that he been stable 
since steroid therapy, reporting that he felt better within one 
month of the in-service steroid therapy.  The Veteran described 
easy fatigue and chronic gastric reflux which he attributed to 
his steroid therapy.  He denied any malignancies or visual, 
neurologic or cardiovascular problems and reported a somewhat 
increased weight.  The examiner concluded that the Veteran's 
Addison's disease was controlled by current steroid therapy, but 
that disability resulting from Addison's disease significantly 
decreased his ability to seek and maintain gainful employment.  

At a March 2009 VA examination, symptoms of Addison's disease 
were said to consist of fatigability, weakness, depression, 
irritability, headaches, pain, nausea, vomiting and diarrhea.  
Near constant pain in the abdominal muscles and joints was 
described.  It was reported that there were no episodes of 
Addisonian "crises" as defined by the regulations reference 
above, but that the Veteran did have 5 "episodes" of Addison's 
as defined by regulation in the past 12 months.  The physical 
examination results included no weight changes, normal muscle 
strength, no hyperpigmentation, and no hypogonadism.  The 
examiner stated the Veteran's Addison's disease had significant 
effects on occupational activities due to decreased concentration 
and mobility, hearing difficulty, lack of stamina, weakness or 
fatigue and pain.  The condition was said by the examiner to 
result in moderate impairment in the ability to perform chores, 
shop, exercise, play sports, engage in recreation, traveling, 
feeding, bathing, dressing, toileting and grooming.  

At a March 2010 VA examination, the Veteran reported that 
although his Addison's disease had not worsened, the side effects 
of medication had increased.  He described symptoms of 
fatigability, depression, irritability, anxiety, excessive 
thirst, polyuria, headaches, change in vision, pain, nausea, and 
vomiting.  Near constant muscle and joint pain was described and 
the Veteran reported frequent excessive thirst.  Visual field 
loss was also reported.  The Veteran reported no "crises" or 
"episodes" of Addison's as defined by regulation.  The physical 
examination results included no weight changes, normal muscle 
strength, no hyperpigmentation, no hypogonadism and no other 
significant physical findings indicative of Addison's disease.  
The examiner stated the Veteran's Addison's disease had 
significant effects on occupational activities due to decreased 
mobility and pain, and the Veteran stated that the medication for 
Addison's disease rendered him incapable of working.  Addison's 
disease was said to severely impact the Veteran's ability to 
perform chores, shop, exercise, play sports or engage in 
recreation and moderately impact traveling, feeding, bathing, 
dressing, toileting and grooming.  The examiner stated that the 
Veteran's Addison's disease did not prevent the Veteran from 
obtaining or maintaining any form of employment consistent with 
his education and occupational experience.  

In order for the Veteran to be afforded a 40 percent rating for 
Addison's disease, the record must show, as defined by the 
regulations set forth above, three crises during the past year or 
five or more episodes of the condition during the past year.  No 
Addisonian crises were reported at the March 2009 or March 2010 
VA examinations, and no episodes of Addison's as defined by 
regulation were noted at the March 2010 VA examination.  While 
the March 2009 VA examination noted that there were five episodes 
of Addison's in the past year as defined by regulation, as there 
is no contemporaneous clinical documentation of such incidents, 
it appears that this estimate was based on the Veteran's 
statement, rather than any objective evidence.  A medical opinion 
is inadequate when it is unsupported by clinical evidence, Black 
v. Brown, 5 Vet. App. 177, 180 (1995), and a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  Absent any contemporaneous clinical 
evidence of the five episodes of Addison's disease noted at the 
March 2009 VA examination, and given the examination finding the 
following year that there were no episodes of Addison's, the 
Board finds the weight of the evidence is against a conclusion 
that the Veteran has had five episodes of Addison's disease in a 
12 month period as described by regulation.  As such, the 
criteria for an increased rating for Addison's disease with 
application of the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, are not met.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case, and the 
record, to include the Veteran's own history in this regard, does 
not indicate there were any post-service hospitalizations for 
Addison's disease.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 20 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
Finally, in reaching the above conclusions, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an increased 
rating for Addison's disease, the doctrine is not for 
application.  Gilbert, supra.  

B.  TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is in effect for migraine headaches, rated as 
50 percent disabling; Addison's disease, rated as 20 percent 
disabling; osteoporosis of the hips, rated as 10 percent 
disabling, and hearing loss of the right ear, rated 
noncompensable.  The service connected disabilities combine to a 
rating of 60 percent.    

As shown above, the service connected disability does not combine 
to 70 percent; as such, the service-connected disability does not 
meet the percentage rating standards for TDIU.  38 C.F.R. § 
4.16(a).  Nevertheless, the Board must consider whether the 
evidence warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an extraschedular 
basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 
15 Vet. App. at 6.  

The Board notes initially that the SSA has found the Veteran to 
be disabled since November 1996 under the guidelines of that 
agency.  In its November 1999 determination finding the Veteran 
to be disabled, the SSA listed a back disorder as the primary 
diagnosis and Addison's disease as the secondary diagnosis.  
Notwithstanding the fact that the primary disability for this 
determination is not service-connected, the Board is not bound by 
the determination of the SSA.  

On a TDIU application filed in May 2003, the Veteran reported 
education through four years of high school and additional 
education from a bible college.  He reported employment as a 
youth pastor and a job with a pest control and lawn service and 
that he became too disabled to work in 1997. 

Pertinent evidence of record includes a conclusion by a VA 
examiner following the May 2003 VA examination that the Veteran's 
Addison's disease and its complications "significantly decrease 
his ability to seek and maintain gainful employment."  The 
record also reflects a May 2004 VA psychologist's opinion, said 
to have been based on a review of the medical records and 
evaluation of the Veteran,  that the Veteran was "not employable 
nor is he feasible for vocational rehabilitation due to the 
severity of his physical problems and the poor prognosis for 
recovery."  A conclusion following a May 2005 VA examination, at 
which time the Veteran's Addison's disease was said to be 
"[w]ell controlled" and "[f]ree of side effects and 
complications" was that the Veteran was not able to do any kind 
of job.  In this regard, the Veteran reported having been unable 
to work since 1996 due to chronic neck and back pain.  In 
describing the cause of the Veteran's loss of occupational 
functioning, symptoms of Addison's disease were not referenced.  
Finally, the reports from the March 2010 VA examination 
referenced above, which was documented to have included a review 
of the claims files, resulted in the conclusion that the 
Veteran's Addison's disease "does not prevent [the Veteran] from 
obtaining or maintaining any form of employment consistent with 
his education and occupational experience as a youth minister." 

Notwithstanding the assertions of the Veteran and his wife, to 
include in sworn testimony presented at the February 2006 and 
September 2007 hearings, a review of the record does not indicate 
to the undersigned that all employment is precluded solely due to 
service-connected disability.  In this regard, the May 2004 
opinion from a VA psychologist did not specifically report that 
service connected disability, by itself, rendered the Veteran not 
employable or feasible for vocational rehabilitation, as it was 
noted that the Veteran's unemployability was due to "physical 
problems."  Moreover, while the Veteran was said to be 
unemployable by a VA examiner following a May 2005 VA 
examination, this was attributed to back and neck pain, rather 
than Addison's disease which at that time was said to be well 
controlled.  Finally, the only VA opinion addressing the question 
as to whether the Veteran was unemployable solely due to 
Addison's disease rendered in March 2010 was that this condition 
did not preclude employment consistent with his education and 
occupational experience.  

In making this determination, the Board acknowledges that while 
service connected Addison's disease and its complications 
undoubtedly impact employment, perhaps even "significantly" as 
concluded by the VA examiner in May 2003, to conclude that all 
forms of employment were precluded by Addison's disease would not 
be reasonable given the March 2010 VA opinion set forth above.  
As was noted in Van Hoose: 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  It is emphasized that only 
service-connected disability may be considered in determining 
whether the Veteran is entitled to TDIU, and the record reflects 
non-service connected disability, to include that involving the 
back (which the record reflects is principally the result of a 
1996 motor vehicle accident) that has affected the Veteran's 
employment and that was the primary diagnosis for the award of 
SSA benefits.  Such non service-connected disability cannot be 
considered in adjudicating the Veteran's claim for TDIU.  Thus, 
in this case, as in Van Hoose, it is the Board's conclusion that 
all employment, even sedentary, has not been precluded due solely 
to the Veteran's service-connected disability.  As such, the RO's 
decision not to refer this issue to the Director of Compensation 
and Pension Service for consideration of a TDIU was correct.  In 
making this determination, the Board finds that the benefit of 
the doubt doctrine is inapplicable, and that the claim for TDIU 
must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
supra. 


ORDER

Entitlement to a rating in excess of 20 percent for Addison's 
disease is denied. 
 
Entitlement to TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


